DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 07/11/2022 in which claims 13 and 15 were amended.  Currently, claims 1-18 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 04/25/2022 and 06/10/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 13] The claim recites the limitation of “the receiving face” in the 10th and 11th lines of the claim. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a receiving face.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, since it is unclear what portion and/or location of the pressure sensor is defined by “the receiving face.” For purposes of examination, it is interpreted that any portion of the pressure sensor which makes direct contact with the fluid delivery conduit can be considered to be “the receiving face” of the pressure sensor.
[Claims 14-18] The claims are rejected based upon their dependency from independent claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheller et al. (USPN 4,722,224).
[Claim 1] Scheller teaches a fluid flow sensor (figure 1), the sensor comprising: 
an ultrasonic transmitter (figure 1, items 20/30/50) configured to emit ultrasonic signals through an emitting face (figure 1, item 30) (column 4, lines 33-40); and 
a pressure sensor (figure 1, items 20/30/50) configured to detect pressure changes (an ultrasonic wave is considered a pressure signal) through a receiving face (figure 1, item 30) (column 4, lines 33-40); 
(The examiner notes that the sensor of figure 1 comprises 2 halves, each containing structures 20/30/50. As Scheller discloses, the examiner interprets one half “transmitting” and the other half as “receiving.”)
wherein the emitting face (figure 1, item 30) of the ultrasonic transmitter (figure 1, items 20/30/50) is spaced apart from the receiving face (figure 1, item 30) of the pressure sensor (figure 1, items 20/30/50) to collectively define a gap (figure 2) configured to receive a fluid delivery conduit (figure 2, item 80) (the examiner notes the “delivery fluid conduit” is not a positively recited claim structure) therein; and 
wherein the pressure sensor (figure 1, items 20/30/50) is configured to: 
detect a change in pressure (detected as variations in detected ultrasonic waves) within a fluid delivery conduit (figure 2, item 80) positioned within the gap (figure 2) (column 4, lines 33-40); and 
receive ultrasonic signals (detected as variations in detected ultrasonic waves) from the ultrasonic transmitter (figure 1, items 20/30/50) to detect bubbles flowing through the fluid delivery conduit (figure 2, item 80) positioned within the gap (figure 2) (column 4, lines 33-40).
[Claims 2 and 3] Scheller teaches the limitations of claim 1, upon which claims 2 and 3 depend. In addition, Scheller discloses a housing (figure 1, items 10/60/70), wherein the housing (figure 1, items 10/60/70) comprises an exterior housing portion (figure 1, items 60/70) and an interior housing portion (figure 1, item 10), and wherein the ultrasonic transmitter (figure 1, items 20/30/50) and the pressure sensor (figure 1, items 20/30/50) are enclosed within the interior housing portion (figure 1, item 10); 
wherein the interior housing portion (figure 1, item 10) further defines a channel (as best shown in figure 3) configured to secure at least a portion of the fluid delivery conduit (figure 2, item 80) within the interior portion (figure 1, item 10) of the housing (figure 1, items 10/60/70) and wherein at least a portion of the channel is aligned with the gap (figures 2 and 3).
[Claim 4] Scheller teaches the limitations of claim 1, upon which claim 4 depends. Scheller also teaches at least a portion of the fluid delivery conduit (figure 2, item 80) positioned within the gap (figure 2) is compressed such that the at least substantially all of the receiving face (figure 1, item 30) of the pressure sensor (figure 1, items 20/30/50) is engaged by a portion of the fluid delivery conduit (figure 2, item 80) (figure 2; column 4, lines 25-31).
[Claim 5] Scheller teaches the limitations of claim 1, upon which claim 5 depends. Scheller further discloses the pressure sensor (figure 1, items 20/30/50) comprises: 
a pressure sensing element (figure 1, item 20) mounted to a substrate (figure 1, item 11); and 
a force transmitting member (figure 1, item 50) positioned adjacent to the pressure sensing element (figure 1, item 20), 
wherein the force transmitting member (figure 1, item 50) transmits a force applied to the front side (figure 1, at 30) of the force transmitting member (figure 1, item 50) to the front side of the pressure sensing element (figure 1, item 20).
[Claim 8] Scheller teaches the limitations of claim 1, upon which claim 8 depends. In addition, Scheller teaches the ultrasonic transmitter (figure 1, items 20/30/50) is configured to receive a drive signal from an internal controller (figure 1, via items 21/22), wherein the drive signal comprises at least one of an AC component or a DC component (column 4, lines 12-15) (the examiner notes the “drive signal” is only functionally recited; as such, the prior art need only teach a transmitter capable of receiving a signal).
[Claims 9 and 10] Scheller teaches the limitations of claim 1, upon which claims 9 and 10 depend. Scheller also teaches the ultrasonic transmitter (figure 1, items 20/30/50) comprises a piezoelectric ultrasonic transducer (figure 1, item 20) (column 4, lines 10-15) and an ultrasonic generator (figure 1, item 20) (column 4, lines 33-36).
[Claims 11 and 12] Scheller teaches the limitations of claim 1, upon which claims 11 and 12 depend. Scheller further discloses the fluid flow sensor is configured to detect a change in pressure (detected as variations in detected ultrasonic waves)  within the fluid delivery conduit (figure 2, item 80) based at least in part on a detected shift in a received signal (column 4, lines 33-40); and wherein the fluid flow sensor is configured to detect an air bubble (detected as variations in detected ultrasonic waves) within the fluid delivery conduit (figure 2, item 80) based at least in part on a detected change in ultrasonic signal amplitude received from the ultrasonic transmitter (figure 1, items 20/30/50) (column 4, lines 33-40).

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam (USPN 7,661,294).
[Claim 13] Dam teaches a method of detecting occlusion and the presence of bubbles within a fluid delivery conduit (figure 1, item 20), the method comprising: 
detecting a change in pressure (detected as variations in detected ultrasonic waves) (via pressure sensor; figure 1, items 26a/26b) within the fluid delivery conduit (figure 1, item 20) based at least in part on a detected shift in a received signal (column 2, lines 1-5; column 3, lines 29-36); and 
detecting an air bubble (detected as variations in detected ultrasonic waves) (via pressure sensor; figure 1, items 26a/26b) within the fluid delivery conduit (figure 1, item 20) based at least in part on a detected change in ultrasonic signal amplitude received from an ultrasonic transmitter (figure 1, items 26a/26b) (column 2, lines 1-5; column 3, lines 29-36; column 6, lines 1-14);
wherein an output signal of a pressure sensor (figure 1, items 26a/26b) comprises an AC component and a DC component (column 5, lines 58-63; column 6, lines 9-14); and
wherein at least a portion of the fluid delivery conduit (figure 1, item 20) is compressed in a direction of a width of the fluid delivery conduit (figure 1, item 20) such that the at least substantially all of the receiving face (see 112(b) interpretation above) of the pressure sensor (figure 1, items 26a/26b) is engaged by a portion of the fluid delivery conduit (figure 1, item 20) (figure 2 clearly shows a “receiving face” of the pressure sensor in full contact with the fluid delivery conduit) (“In the operation of the system of the invention, the plastic tube 12 is laid in the slot 12 of the head 10. The width of the slot 12 is slightly less than the outer diameter of the plastic tube 20 so that the faces of the sensor elements 26, 28 and 30 mounted in the opposing slot side walls 14 and 16 that need to be in contact with the tube 20 makes such contact.”).
[Claims 14 and 15] Dam teaches the limitations of claim 13, upon which claims 14 and 15 depend. In addition, Dam discloses emitting ultrasonic signals from the ultrasonic transmitter (figure 1, items 26a/26b), through the fluid delivery conduit (figure 1, item 20), and to the pressure sensor (figure 1, items 26a/26b) aligned with the ultrasonic transmitter (figure 1, items 26a/26b) on an opposite side of the fluid delivery conduit (figure 1, item 20) and configured to receive the ultrasonic signals emitted from the ultrasonic transmitter (figure 1, items 26a/26b) (column 3, lines 28-36; column 6, lines 1-14); further comprising receiving, by the ultrasonic transmitter (figure 1, items 26a/26b), an AC drive signal (“energy in the ultrasonic frequency range, for example 2-5 MHz, is supplied by a generator 62 to the element 26a or 26b that is to be the transmitter element to be transmitted to the opposing other element which serves as a receiver element.”) from an internal controller (figure 3, items 50/62), wherein the ultrasonic signals emitted from the ultrasonic transmitter (figure 1, items 26a/26b) comprises an AC signal (column 5, lines 44-67; column 6, lines 1-14).
[Claim 16] Dam teaches the limitations of claim 13, upon which claim 16 depends. Dam further discloses a DC shift (via figure 3, item 54) in the output signal of the pressure sensor (figure 1, items 26a/26b) corresponds to a change in pressure within the fluid delivery conduit (figure 1, item 20) (column 5, lines 58-63).
[Claim 17] Dam teaches the limitations of claim 13, upon which claim 17 depends. Dam also teaches communicating the output signal of the pressure sensor (figure 1, items 26a/26b) to one or more external devices (column 5, lines 65-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (USPN 4,722,224), in view of Svoboda et al. (USPN 5,661,245).
[Claim 6] Scheller teaches the limitations of claim 5, upon which claim 6 depends. Scheller does not specifically disclose the force transmitting member (figure 1, item 50) is a gel.
However, Svoboda teaches the use of a force sensor (figure 4, item 400) for the control and monitoring of infusion flow rates of I.V. solutions through I.V. tubing (column 1, lines 17-25), wherein the sensor comprises a pressure sensing element (figure 4, item 412) mounted to a substrate (figure 4, item 408); and a force transmitting member (figure 4, item 416) positioned adjacent to the pressure sensing element (figure 4, item 412), wherein the force transmitting member (figure 4, item 416) transmits a force applied to the front side of the force transmitting member (figure 4, item 416) to the front side of the pressure sensing element (figure 4, item 412) (column 5, lines 2-16); wherein the force transmitting member is a gel (column 3, lines 60-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the force transmitting member taught by Scheller, to be a gel, as taught by Svoboda, in order to provide increased functionality, versatility, and control, by allowing for an alternative medium of force transmission, thereby providing for alternative ranges of sensor detections capabilities.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (USPN 4,722,224), in view of Vanderveen et al. (PGPub 2005/0145009).
[Claim 7] Scheller teaches the limitations of claim 1, upon which claim 7 depends. Scheller does not specifically disclose the internal controller is configured for wireless communication of an output signal.
However, Vanderveen teaches a structure and method comprising an infusion pump (figure 1, item 10) having a fluid flow sensor (figure 3, item 105) linked with an internal controller (figure 3, item 70); wherein the controller (figure 3, item 70) is configured for wireless communication (figure 3, item 95) of an output signal (figure 3; paragraph [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the controller taught by Scheller, to have wireless communication capabilities, as taught by Vanderveen, in order to provide increased functionality, versatility, and control, by allowing for an improved means by which data might be shared with remote users and associated medical devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dam (USPN 7,661,294), in view of Vanderveen et al. (PGPub 2005/0145009).
[Claim 18] Dam teaches the limitations of claim 17, upon which claim 18 depends.  Dam does not specifically disclose the internal controller is configured for wireless communication of an output signal.
However, Vanderveen teaches a structure and method comprising an infusion pump (figure 1, item 10) having a fluid flow sensor (figure 3, item 105) linked with an internal controller (figure 3, item 70); wherein the controller (figure 3, item 70) is configured for wireless communication (figure 3, item 95) of an output signal (figure 3; paragraph [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the controller taught by Dam, to have wireless communication capabilities, as taught by Vanderveen, in order to provide increased functionality, versatility, and control, by allowing for an improved means by which data might be shared with remote users and associated medical devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/409496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited reference application claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the reference application.  The difference between claim 1 of the instant application and claim 1 of the reference application lies in the fact that the reference application claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the reference application is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the reference application, it is not patentably distinct from claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's representative’s arguments filed 07/11/2022 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s representative’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claim 1, applicant’s representative asserts the prior art to Scheller fails to teach the limitations as claimed. Applicant’s representative argues Scheller does not disclose “a pressure sensor configured to detect pressure changes through a receiving face….wherein the pressure sensor is configured to detect a change in pressure within a fluid delivery conduit positioned within the gap.” The examiner respectfully disagrees. Specifically, as noted in the rejection above, the examiner has pointed to structures 20/30/50 in figure 1 of Scheller as comprising two halves making up the “ultrasonic transmitter” and the “pressure sensor”, wherein one half is considered to “transmit” and the other half is considered to “receive.” Given this interpretation, applicant’s representative asserts the pressure sensor taught by Scheller is not configured to both detect a change in pressure within a fluid delivery conduit positioned within the gap and receive ultrasonic signals from the ultrasonic transmitter to detect bubbles flowing through the fluid delivery conduit positioned within the gap. First, the examiner would note that the currently recited claim limitations do not require the pressure sensor to perform these functionalities simultaneously; nor are these limitations required to be mutually exclusive.  Secondly, the currently recited claim limitations only require the sensor to “detect a change” in pressure (the examiner would note no quantitative measurement is required). Finally, as applicant’s representative has correctly noted, the transducer taught by Scheller are ultrasonic. As such, said transducer produces sound waves, which by definition are changes in pressure. Given this, the “pressure sensor” taught by Scheller is clearly configured to “detect a change in pressure.”
With regards to independent claim 13, applicant’s representative asserts the prior art to Dam fails to teach newly amended claim limitations drawn to compression of the fluid delivery conduit and engagement with the claimed pressure sensor. Once again, the examiner respectfully disagrees. As best understood by the examiner, applicant’s representative makes arguments relative to the shape of the fluid delivery conduit taught by Dam prior to and during fluid flow. However, as currently recited, the newly filed amendment makes no requirement of method steps relative to fluid flowing within the conduit. Furthermore, even if the claim was amended in this regard, it is unclear how the circular tube shape taught by Dam would fail to meet the claimed limitations. As noted above, Dam teaches “The width of the slot 12 is slightly less than the outer diameter of the plastic tube 20 so that the faces of the sensor elements 26, 28 and 30 mounted in the opposing slot side walls 14 and 16 that need to be in contact with the tube 20 makes such contact.” Given this, the prior art to Dam teaches the limitations as claimed.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/20/2022